            Case 2:19-cv-00959-TJR Document 40 Filed 08/13/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KIM DOAN and I.D.,                           :               CIVIL ACTION
          Plaintiffs                         :
                                             :
       v.                                    :               No. 19-959
                                             :
DOWNINGTOWN AREA SCHOOL                      :
DISTRICT and LARRY MUSSOLINE,                :
            Defendants                       :

                                           ORDER

               AND NOW, this 13th day of August 2020, upon consideration of the motion to

dismiss plaintiffs’ Amended Complaint for failure to state a claim pursuant to Fed. R. Civ. P.

12(b)(6) (the “Motion”; Doc. 14) filed by defendants Downingtown Area School District and

Larry Mussoline, and plaintiffs’ response in opposition (Doc. 15), and for the reasons set forth

more fully in the Memorandum of Decision filed this date, it is hereby

                                           ORDERED

that the Motion is GRANTED as to Counts I, III and IV and DENIED as to Count II.


                                                     BY THE COURT:


                                                     s/ Thomas J. Rueter
                                                     THOMAS J. RUETER
                                                     United States Magistrate Judge
